This is an appeal from an order of the district court of Travis county, enjoining the board of control of the state of Texas from establishing and operating a hospital for senile dementia patients on what is known as the Old Blind Institute property, situated at the intersection of Nineteenth street and East avenue, in the city of Austin, Travis county, Tex. The injunction was granted to those residing in the immediate vicinity upon a finding of a jury that such operation would constitute a nuisance.
While this appeal was pending, the Thirty-Ninth Legislature in regular session took cognizance of the condition thus created. By *Page 338 
an Act of that Legislature, approved April 4, 1925 (General Laws of the Thirty-Ninth Legislature, Regular Session, c. 182, p. 451), the title to the property involved was vested in the University of Texas in fee simple, subject to the use thereof by the state as a hospital for senile dementia patients until the 1st of August, 1926, at which time said act provided that possession of the property should be surrendered to the University of Texas. The parties to this suit thereupon filed an agreement postponing any further action in the case until August 1, 1926.
It is obvious, therefore, that the subject-matter of this litigation has been disposed of by legislation. Title and possession of the property having passed to the University of Texas, the question raised on appeal — that is, the right of the board of control to establish and operate a hospital for senile dementia patients on said property — has become moot, and the proper action for this court to take is to dismiss the appeal.
Appeal dismissed.